 
Exhibit 10.1
 


SETTLEMENT AND RELEASE AGREEMENT
 
This Settlement and Release Agreement (the “Agreement”) is entered into November
29, 2005 among Scott R. Oglum, an individual (“Mr. Oglum”), Theater Xtreme
Entertainment Group, Inc. (the “Company”) and the Initial Investors identified
on the signature page hereto.
 
WHEREAS, Mr. Oglum is the founder of Theater Xtreme, Inc. and currently serves
as the Company’s President, Chief Executive Officer and Chairman;
 
WHEREAS, on February 11, 2005, Theater Xtreme, Inc. merged with and into BF
Acquisition Group II, Inc. (the “Merger”);
 
WHEREAS, following the Merger, the name of the surviving entity was changed to
Theater Xtreme Entertainment Group, Inc.;
 
WHEREAS, certain of the initial investors of Theater Xtreme, Inc. identified on
the signature page hereto (the “Initial Investors”), are concerned about the
number of shares issued to Mr. Oglum by Theater Xtreme, Inc. prior to the
Merger, the number of shares issued in the Merger and the number of shares
issued to new investors in a subsequent private placement by the Company, and
the respective dilution to the holdings of such Initial Investors that has
occurred as a result of such issuances;
 
WHEREAS, to resolve the identified concerns regarding such dilution, Mr. Oglum
has agreed, pursuant to this Agreement to tender to the Company for redemption
800,000 of his shares for distribution to the Investor Relations firms
identified on Schedule I attached hereto as determined by the Company without
Mr. Oglum’s participation as payment for services provided to the Company by
such Investor Relations firms;
 
In consideration of the foregoing, and in consideration of the undertakings set
forth hereinafter, and intending to be legally bound, the parties agree as
follows:
 
1. Mr. Oglum shall within two (2) business days of the execution of this
Agreement tender to the Company for redemption 800,000 shares of his common
stock of the Company and shall file the necessary securities forms to reflect
such tender.
 
2. The Company shall within two (2) business days of the receipt of the shares
from Mr. Oglum, distribute the shares to the Investor Relations firms as set
forth on Schedule I attached hereto.
 
3. The Initial Investors, each on their own behalf and on the behalf of their
respective successors and/or assigns, hereby jointly and severally, forever
release, discharge and dismiss any and all claims, rights, causes of action,
suits, obligations, debts, demands, liabilities, controversies, costs, expenses,
fees and/or damages of any kind (including, without limitation, any and all
claims alleging violations of federal or state securities laws, common-law fraud
or deceit, breach of fiduciary duty, negligence or otherwise), whether directly,
derivatively, representatively or in any other capacity, against Mr. Oglum or
his successors or assigns, in any way based upon, arising from, relating to or
involving, directly or indirectly, the transactions contemplated by this
Agreement or that led to this Agreement, including without limitation the
dispute reflected in the WHEREAS clauses to this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
4. The Company, on its own behalf and on behalf of it successors and/or assigns,
hereby forever releases, discharges and dismisses any and all claims, rights,
causes of action, suits, obligations, debts, demands, liabilities,
controversies, costs, expenses, fees and/or damages of any kind (including,
without limitation, any and all claims alleging violations of federal or state
securities laws, common-law fraud or deceit, breach of fiduciary duty,
negligence or otherwise), whether directly, derivatively, representatively or in
any other capacity, against Mr. Oglum or his successors or assigns, in any way
based upon, arising from, relating to or involving, directly or indirectly, the
transactions contemplated by this Agreement or that led to this Agreement,
including without limitation the dispute reflected in the WHEREAS clauses to
this Agreement.
 
5. It is agreed and understood that the execution of this Agreement and the
actions contemplated hereby is not, and is not deemed to be, an admission of
liability on the part of Mr. Oglum. It is expressly understood and agreed that
Mr. Oglum denies liability and that the actions contemplated hereby are in full
accord and satisfaction of, and in compromise of, a disputed claim and that the
tender of shares for redemption is made for the purpose of terminating any
potential dispute between Mr. Oglum, the Company and the Initial Investors.
 
6. This Agreement constitutes the entire understanding of the parties with
respect to the subject matter, and there are no other agreements or
understandings, express or implied.
 
7. This Agreement may be executed in counterparts which, taken together, shall
constitute one document.
 
8. This Agreement shall be governed by the laws of the State of Florida without
regard to any conflicts of laws provisions.
 
9. This Agreement is binding on the parties, their successors, heirs, assigns,
related companies and affiliates.
 


 
[Signatures on Following Page]
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
first set forth above.
 


 
SCOTT OGLUM
 
By:  /s/ Scott Oglum     
Scott Oglum



 
THEATER XTREME ENTERTAINMENT GROUP, INC.
 
By:  /s/ James Vincenzo    
James Vincenzo
 
Title:  Chief Financial Officer   
 



 
 
INITIAL INVESTORS:
 
 
 
KENNETH WARREN
 
By:  /s/ Kenneth Warren    
Kenneth Warren



 
JULEY DRICKEN
 
By:  /s/ Juley Dricken    
Juley Dricken



 


 

 
6

--------------------------------------------------------------------------------

 

SCHEDULE I
 
DISTRIBUTION TO INVESTOR RELATIONS FIRMS
 


Four hundred thousand (400,000) shares of common stock to each of the following:


Nevada Capital Holdings Company
100 Springdale RD A3
Suite # 314
Cherry Hill, NJ 08003


Monmouth Holdings LLC
136 E.36th Street
Apt. 5G
New York, NY 10016
 
 7

--------------------------------------------------------------------------------